Opinión disidente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Presidente Señor Andréu García.
Por entender que el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) no incidió al permitir que los recurridos Larín Herrera et al. completaran tardía-mente el apéndice de su petición de certiorari, disentimos de la opinión que hoy certifica la mayoría de este Tribunal.
Contrario al criterio mayoritario, la actuación del Tribunal de Circuito debe ser evaluada a la luz de un enfoque pragmático, conforme a la jurisprudencia que fue desarro-llada para lograr una interpretación flexible de su regla-mento y que mantiene vigente el principio cardinal de que la discreción judicial ha de ejercerse en favor de que las controversias judiciales sean atendidas en sus méritos.
Es, pues, según este enfoque que procede dilucidar si un recurso de certiorari instado oportunamente ante el Tribunal de Circuito, el cual dejó de incluir una serie de docu-mentos anunciados en el índice de su apéndice, debió ser desestimado por incumplimiento con el Reglamento de dicho tribunal. Como corolario de lo anterior nos corresponde entonces resolver si el Tribunal de Circuito abusó de su discreción al permitir la inclusión de tales documentos fuera del plazo de cumplimiento estricto dispuesto por el Art. 4.002(f) del Plan de Reorganización Núm. 1 de la Rama Judicial, aprobado el 28 de julio de 1994, conocido como la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22k(f).
A continuación exponemos los hechos pertinentes con-forme surgen de los documentos que obran en autos.
*202I
El 16 de septiembre de 1996, la Sra. María de Lourdes Córdova Ramos instó ante el Tribunal de Primera Instan-cia, Sala Superior de San Juan, una acción contra Caribbean Pulmonary Care, Inc. (en adelante Caribbean), Metro Oxigen and Equipment, Inc. (en adelante Metro), Ricardo Larín Herrera y la Leda. Fabiola Fernández Cha-ves (aquí recurridos).(1) Alegó que fue contratada como em-pleada por tiempo indefinido por Caribbean y Metro. En un principio estuvo a cargo de la facturación. Posterior-mente fue nombrada gerente de ambas compañías. Sos-tuvo que el 21 de junio de 1996, mientras se encontraba en su trabajo, fue agredida física y verbalmente por la licen-ciada Fernández Chaves. Adujo que este incidente causó que la licenciada Fernández Chaves lograra, a través del señor Larín Herrera, que las compañías recurridas la des-pidieran el 26 de agosto de 1996.
La señora Córdova Ramos reclamó compensación contra todos los recurridos por: (i) despido injustificado; (ii) haber sido hostigada por defender sus derechos; (iii) libelo y difa-mación (esta reclamación sólo contra el señor Larín Herrera y la licenciada Fernández Chaves), y (iv) daños, an-gustias y sufrimientos mentales por la agresión de la que alega fue víctima por parte de la licenciada Fernández Chaves, individualmente y en confabulación con el señor Larín Herrera. (2)
*203El 30 de diciembre de 1996 y después de haber contes-tado la acción, los recurridos, representados por el Ledo. Demetrio Fernández Quiñones, interpusieron una moción denominada desestimación y/o sentencia sumaria, en la cual alegaron que: (i) el despido de la señora Córdova Ramos fue justificado, ya que ésta fue negligente en el desem-peño de sus labores; (ii) el recurrido Larín Herrera no era patrono de ésta y que, conforme a las alegaciones expues-tas en la demanda, no se le imputaba hecho alguno el cual estableciera que incurrió en culpa o negligencia o en libelo o difamación, y (iii) de la demanda no se configuraba una acción de interferencia contractual que hiciera responsable a la recurrida licenciada Fernández Chaves. Con la refe-rida moción acompañaron una serie de documentos para apoyar lo antes dicho.
La señora Córdova Ramos solicitó un término para expresarse. El tribunal se lo concedió; sin embargo, ésta no presentó escrito alguno con respecto a dicha moción. (3)
Así las cosas, las partes comparecieron al tribunal de instancia para la discusión de los términos que se habrían de seguir en el descubrimiento de prueba. Fue en ese mo-mento cuando la señora Córdova Ramos solicitó la descali-ficación del licenciado Fernández Quiñones como abogado de todos los recurridos. Adujo que a tenor con el Canon 21 *204del Código de Ética Profesional, 4 L.P.R.A. Ap. EX, existe un conflicto de intereses por razón de que dicho abogado actuó como defensor de la recurrida, licenciada Fernández Chaves, en el caso criminal por el delito de agresión. Ade-más, la representó en el procedimiento de acción discipli-naria ante el Tribunal Supremo. El tribunal de instancia le concedió término a la parte recurrida para contestar la mo-ción de descalificación. Sin haber respondido aún a la mo-ción de descalificación, el 15 de abril de 1997 éstos presen-taron una moción para suplementar la moción de desestimación y/o sentencia sumaria.
Posteriormente, la señora Córdova Ramos presentó una moción en la cual reiteró su solicitud en cuanto a la desca-lificación del abogado de los recurridos. Alegó, además, que había transcurrido el término concedido para oponerse a dicha solicitud de descalificación sin que la otra parte así lo hiciese.
El 16 de mayo de 1996, el foro de instancia desestimó la moción para suplementar la moción de desestimación y/o sentencia sumaria, y a tenor con el Canon 21 del Código de Ética Profesional, supra, descalificó al licenciado Fernán-dez Quiñones. Ambas órdenes fueron notificadas a las par-tes y archivadas en autos la copia de su notificación el 5 de junio de 1997.
Inconformes, el 30 de junio de 1997 los demandados re-curridos presentaron y notificaron oportunamente una pe-tición de certiorari en el Tribunal de Circuito. Adujeron que el tribunal de instancia cometió un grave error al denegar la solicitud de desestimación y/o sentencia sumaria, así como al descalificar al licenciado Fernández Quiñones como abogado de los recurridos. Con la petición de certio-rari se incluyó un apéndice que contenía cincuenta y tres (53) páginas. Sin embargo, en el índice del recurso se hizo constar que éste contenía ciento siete (107) páginas. Cabe mencionar que no existe documento alguno que indique que la señora Córdova Ramos llamó la atención del Tribu*205nal de Circuito sobre este particular. Sólo surge de los autos que ésta presentó, el 15 de julio de 1997, una moción en la que solicitó término para oponerse a la petición de certiorari. Tampoco surge que el Tribunal de Circuito se expresara sobre la solicitud de prórroga o que la señora Córdova Ramos haya presentado su escrito de oposición. (4)
El 10 de septiembre de 1997, ya expirado el plazo para el perfeccionamiento del recurso, el Tribunal de Circuito emi-tió una resolución en la cual hizo constar que, según el índice del apéndice, éste constaba de ciento siete (107) folios y que sólo se acompañaron “los primeros [cincuenta y tres] 53, faltando los correspondientes a los números [cincuenta y cuatro] 54 y [ciento siete] 107 ambos inclusive”. Por consiguiente, le concedió cinco (5) días a los recurridos para completarlo. La señora Córdova Ramos no objetó a esta resolución.
Dentro del término concedido, los recurridos cumplieron con la resolución, presentando el 15 de septiembre de 1997 los folios omitidos.
El 30 de septiembre de 1997 el Tribunal de Circuito dictó resolución, revocando en esencia la decisión del tribunal de instancia de denegar la moción de sentencia sumaria. También revocó la descalificación del licenciado Fernández Quiñones, por considerar que no existía con-flicto de intereses alguno.(5)
Inconforme con este dictamen, la señora Córdova Ramos presentó oportunamente ante nos un recurso de certiorari. Alegó la comisión de los errores siguientes:
ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL CONSIDERAR UN RECURSO APELATIVO QUE INCUM-PLIÓ CON LAS DISPOSICIONES DE LA LEY DE LA JUDI-*206CATURA DE 1994, SEGÚN ENMENDADA, Y CON SU PRO-PIO REGLAMENTO.
ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL CONSIDERAR EN LOS MÉRITOS UN ESCRITO TITU-LADO “MOCIÓN DE DESESTIMACIÓN Y/O SENTENCIA SUMARIA”, A PESAR DE QUE EL TRIBUNAL DE PRIMERA INSTANCIA NO LO HABÍA CONSIDERADO AÚN NI HABÍA EMITIDO NIGUNA DETERMINACIÓN SOBRE EL MISMO, Y LA PARTE DEMANDANTE NO HABÍA SOMETIDO SU OPOSICIÓN, VIOLANDO ASÍ EL DEBIDO PROCEDI-MIENTO DE LEY EN SU ASPECTO PROCESAL, A LA PARTE DEMANDANTE.
ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL REVOCAR LA DETERMINACIÓN DEL TRIBUNAL DE PRIMERA INSTANCIA DE DESCUALIFICAR [sic] AL LCDO. DEMETRIO FERNÁNDEZ [QUIÑONES] POR VIOLACIÓN AL CANON 21 DE ÉTICA PROFESIONAL.
El 30 de enero de 1998, emitimos la resolución si-guiente:
A tenor con lo resuelto en Banco Popular de Puerto Rico v. Municipio de Aguadillo, Opinión de 29 de diciembre de 1997, 144 D.P.R. 651 (1997), 97 JTS 152, muestre causa la parte [recurrida] por la cual no deberíamos revocar la Resolución del 30 de septiembre de 1997 emitida por el Tribunal de Circuito de Apelaciones; ya que el recurso ante el Tribunal de Circuito no fue perfeccionado en tiempo y no se adujo justificación alguna ... en la petición de certiorari....
Los recurridos comparecieron mediante un escrito de cumplimiento de orden. Señalaron que la no inclusión de ciertos folios en el apéndice del recurso de certiorari inter-puesto ante el Tribunal de Circuito no se debió a la des-atención de los requisitos específicos de su reglamento ni a falta de interés. Adujeron que tal omisión fue un evento aislado, involuntario y sin intención de lesionar los dere-chos de las partes o atentar contra la dignidad del tribunal.
h — I
La Regla 34E(1) del Reglamento del Tribunal de Cir-cuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, en lo aquí per-*207tinente, requiere que toda solicitud de certiorari que se presente ante dicho tribunal incluya un apéndice que con-tenga una copia literal de:
(a) Las alegaciones de las partes, a saber:
(i) En casos civiles: la demanda principal, la de coparte o de tercero(a) y reconvención, con sus respectivas contestaciones;
(ii) En casos criminales: la denuncia y la acusación, si la hubiere.
(b) La decisión del Tribunal de Primera Instancia cuya revi-sión se solicita, incluyendo las determinaciones de hechos [sic] y las conclusiones de derecho en que esté fundada, si las hu-biere y la notificación del archivo en autos de copia de la noti-ficación de la decisión, si la hubiere.
(c) Toda moción debidamente sellada por el Tribunal de Pri-mera Instancia, resolución u orden necesaria para acreditar la interrupción y reanudación del término para presentar la soli-citud de certiorari y la notificación del archivo en autos de copia de la resolución u orden.
(d) Toda resolución u orden, y toda moción o escrito de cua-lesquiera de las partes que forme parte del expediente original en el Tribunal de Primera Instancia, en los cuales se discuta expresamente cualquier asunto planteado en la solicitud de cer-tiorari, o que sean relevantes a ésta.
(e) Cualquier otro documento que forme parte del expediente original en el Tribunal de Primera Instancia y que pueda ser útil al Tribunal de Circuito de Apelaciones a los fines de resolver la controversia.
Por sus propios términos y en armonía con lo dispuesto en las Reglas 52.1, 53.3 y 54.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la citada regla establece cuál ha de ser el contenido del apéndice de una solicitud de certiorari ante el Tribunal de Circuito.
En el caso de autos, los recurridos presentaron su peti-ción de certiorari ante el Tribunal de Circuito dentro del término de cumplimiento estricto dispuesto por el Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, supra.(6) Éstos también notificaron a la *208parte contraria dentro de dicho término. El recurso, sin embargo, no contenía todos los documentos requeridos por la Regla 34E(1), supra, ya que su apéndice no estaba completo. De ciento siete (107) páginas indicadas en el ín-dice, sólo se anejaron las primeras cincuenta y tres (53). No se incluyeron de las páginas cincuenta y cuatro (54) a la ciento siete (107), páginas que contenían documentación esencial para resolver las controversias planteadas.(7)
Los recurridos no justificaron en el propio recurso los motivos que impidieron el perfeccionamiento de la petición de certiorari dentro del término de cumplimiento estricto. Como bien expusieran en su moción en cumplimiento de la orden de mostrar causa, esto resultaba imposible. El pro-blema surgió precisamente porque no se percataron de la ausencia de tales documentos al presentar el escrito de “certiorari”. No obstante, el Tribunal de Circuito, a su pro-pia iniciativa y luego de expirado el término para la pre-sentación y perfeccionamiento del recurso, le concedió a éstos un plazo de cinco (5) días para completar el apéndice.
En el escrito ante nos, la señora Córdova Ramos señaló que la actuación del Tribunal de Circuito equivale a haber concedido una prórroga a los demandados recurridos para perfeccionar el recurso de certiorari fuera del término de cumplimiento estricto dispuesto por ley, sin mediar cir-cunstancias debidamente sustentadas en la petición de cer-*209tiorari que lo justificaran. Concluyó que al así actuar, dicho tribunal abusó de su discreción.
En atención a todo lo anteriormente expuesto, debemos determinar si el Tribunal de Circuito abusó de su discre-ción al permitir incluir las páginas omitidas del apéndice pasado el plazo de cumplimiento estricto dispuesto por ley.
I — 1
En Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997), nos expresamos en torno al término “discreción”. Allí dijimos que el mismo constituía aquella “ ‘[s]ensatez para formar juicio y tacto para hablar y obrar’ ”. íd., pág. 657, citando el Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 536. En el contexto de nuestro ordenamiento jurídico, diji-mos que discreción era “ ‘una forma de razonabilidad apli-cada al discernimiento judicial para llegar a una conclusión Justiciera1 ”, y que no significaba “ ‘poder para actuar en una forma u otra, haciendo abstracción del resto del Derecho ...’ ”. (Énfasis en el original y citas omitidas.) íd., pág. 658. Además, citamos con aprobación las expresiones de Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990), en tomo a lo que constituye abuso de discreción. Específicamente expre-samos que,
[e]l juez so pretexto de ejercer su discreción, no puede olvi-darse de, ni relegar a un segundo plano, los mandatos y dicta-dos de nuestra Constitución y los de las leyes, pertinentes a la cuestión en controversia, que han tenido a bien promulgar los funcionarios de las Ramas Legislativa y Ejecutiva. ... Los tribunales estamos autorizados a interpretar las leyes cuando, en-tre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al realizarlo, es el de suplir una laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere. Estamos impedidos, sin embargo, de obviar los mandatos claros y específicos de una ley cuando la misma es constitucionalmente válida. (Énfasis su-plido y en el original.) íd.
*210Con este preámbulo procedemos a dilucidar si en efecto el Tribunal de Circuito abusó de su discreción al acoger el recurso.
IV
Los abogados tienen la obligación insoslayable de per-feccionar los recursos presentados, no sólo ante este Tribunal, sino también ante el Tribunal de Circuito conforme a los trámites prescritos en las leyes y los reglamentos. Véanse: Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Matos v. Metropolitan Marble Corp., 104 D.P.R. 122, 125 (1975).
Por su parte, los incisos (k) y (1) de la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, disponen, en lo pertinente, que “[s]¿ el ... recurrente dejare de hacer cual-quiera de las gestiones ulteriores para perfeccionar ... [e]Z recurso de certiorari”, “[e]Z tribunal de apelación podrá, por iniciativa propia o a solicitud de parte, desestimarlo]”. (Enfasis suplido.)
Ciertamente, el propósito de cumplir con los requisitos establecidos en las reglas procesales y en los reglamentos es engendrar un mayor grado de eficiencia y productividad en la tramitación de los recursos que se presenten. Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997).
Sin embargo, “ ‘\p\or lo protífica que ha sido la legisla-ción en cuanto a la creación de recursos y por su énfasis en los detalles\, los cuales han hecho que] la litigación se[á\ ... cada vez más compleja’ ”, hemos adoptado la política de que “ ‘los tribunales podemos y habremos de ser flexibles en la interpretación de implantación de estas leyes [y reglamentos]’ ”. (Énfasis suplido y en el original.) (8) Soc. de Gananciales v. García Robles, supra, pág. 257. Esta ten-*211dencia a ser flexibles responde al principio fundamental que impera en nuestro ordenamiento y que ha sido reite-rado en nuestras decisiones de que las controversias sean atendidas en sus méritos. Así, por ejemplo, en armonía con esta filosofía, hemos señalado que el Tribunal de Circuito abusó de su discreción al desestimar un recurso de certio-rari que, aunque presentado dentro del término de cumpli-miento estricto de treinta (30) días, fue corregido —para subsanar un defecto de forma (incluir documentos a espa-cio sencillo)— al otro día de haber expirado el plazo antes señalado. Santos y otros v. Mun. de Comerío, 140 D.P.R. 12 (1996). Véase, además, López Rivera v. Rivera Díaz, 141 D.P.R. 194 (1996).
Posteriormente, en Soc. de Gananciales v. García Robles, supra,(9) nuestra política de actuar con mayor flexibi-lidad en la interpretación de los reglamentos tomó un nuevo giro, al utilizar como eje central los intereses de las partes involucradas. Enfatizamos nuestro interés de lo-grar, por todos los medios razonables y sin violar las nor-mas jurisdiccionales, que las decisiones emitidas por el Tribunal de Primera Instancia puedan ser revisadas por un tribunal apelativo intermedio y, a su vez, promover el fun-cionamiento adecuado del Tribunal de Circuito. El pro-ducto de este balance debe asegurar la atención justa, rá-pida y económica de las controversias que se presentan ante dicho foro.
Ahora bien, en Bco. Popular de P.R. v. Mun. de Aguadilla, supra, el Tribunal de Circuito, en el ejercicio de su discreción, acogió un recurso de certiorari interpuesto por el Municipio once (11) días después de haberse cumplido el *212plazo de cumplimiento estricto de treinta (30) días que dicha parte tenía para presentar su recurso. En dicha oca-sión resolvimos que el Tribunal de Circuito, en ausencia de que la parte acreditara la justa causa para la tardanza —como lo exige el estatuto— no tenía discreción para pro-rrogar el término de cumplimiento estricto.(10)
El caso de autos es claramente distinguible. Aquí la parte demandada recurrida, contrario a Bco. Popular de P.R. v. Mun. de Aguadilla, supra, acudió en tiempo al Tribunal de Circuito. Sin embargo, por inadvertencia, el re-curso fue presentado con un apéndice incompleto. Bajo es-tas circunstancias era imposible que pudiese aducir en el propio recurso la justificación para no haberlo perfeccio-nado dentro del término de cumplimiento estricto dis-puesto en la ley y los reglamentos. El Tribunal de Circuito, en el ejercicio de su discreción e interpretando la ley y su reglamento de forma flexible y sensata, conforme hemos esbozado en la jurisprudencia citada, permitió subsanar la inadvertencia y completar el apéndice.
A la luz de los argumentos reseñados, contrario a lo re-suelto por la mayoría, entendemos que el Tribunal de Cir-cuito, sin menoscabar los derechos de las partes ni afectar su jurisdicción, e interpretando correctamente las disposi-ciones que requieren justificar la dilación en el perfeccio-namiento en el propio recurso, ejerció correctamente su discreción al aceptar los documentos excluidos. En nuestro criterio, su actuación avala el principio cardinal que im-pera en nuestro ordenamiento procesal de propiciar una solución en los méritos justa, rápida y económica de las controversias judiciales, desechando el tecnicismo que re-*213sultaría o pudiera resultar en una grave injusticia. En el caso de autos entendemos que decidir lo contrario equival-dría a exigir una justificación de lo que se desconoce, o sea, requerir lo imposible. Por todo lo antes expuesto disenti-mos de la mayoría. Somos de la opinión de que el primer error no se cometió.
Habiendo sobrepasado este primer escollo procesal, pro-cede que atendamos el segundo y tercer error. (11)
V
En su segundo señalamiento la señora Córdova Ramos sostiene que incidió el Tribunal de Circuito al resolver que el foro de instancia erró al descalificar al licenciado Fer-nández Quiñones como abogado de todos los recurridos. Adujo que a tenor con lo dispuesto en el Canon 21 del Có-digo de Etica Profesional, supra, existía un conflicto de in-tereses por razón de que dicho abogado actuó como defen-sor de la recurrida licenciada Fernández Chaves en el caso criminal por el delito de agresión. Además, también la re-presentó en un procedimiento de acción disciplinaria ante este Foro. Ambos son procedimientos surgidos como resul-tado de los hechos que dieron lugar a la acción incoada en este caso. No le asiste la razón.
El Canon 21 del Código de Ética Profesional, supra, va dirigido a evitar que el letrado incurra en la representación de intereses encontrados.
En esencia, enuncia tres (3) situaciones específicas que el abogado debe evitar, a saber: (1) aceptar la representa-ción legal cuando a su juicio ésta pueda verse afectada por sus expectativas o intereses personales; (2) aceptar la re-presentación legal simultánea de dos (2) clientes distintos con intereses contrapuestos, y (3) aceptar la representa-*214ción de un cliente en asuntos que puedan afectar cualquier interés de un cliente anterior. In re Toro Cubergé, 140 D.P.R. 523 (1996).
La primera prohibición intenta evitar que un abogado omita tomar determinada acción a favor de su cliente, por-que ésta frustraría algún interés propio que el abogado quiera defender o promover. La segunda y tercera situa-ción están relacionadas entre sí. Ambas están dirigidas a garantizarle “a todo cliente que las confidencias y los se-cretos que compartió con su abogado no serán utilizados en su contra, en beneficio de una representación antagónica, de un cliente simultáneo o posterior”. Otaño v. Vélez, 141 D.P.R. 820, 826 (1996). En virtud de esto, un abogado no debe ostentar la representación simultánea o sucesiva de dos (2) clientes, independientemente de la aprobación otor-gada por éstos, cuando entre ambas representaciones exista una relación sustancial que implique intereses adversos. P.R. Fuels, Inc. v. Empire Gas Co., Inc., 133 D.P.R. 112, 118-122 (1993).
No obstante a lo anterior, hemos reconocido que ante la ausencia de un posible conflicto de intereses, el Canon 21, supra, no tiene disposición alguna que prohíba la represen-tación simultánea o sucesiva de dos (2) clientes por un mismo abogado. Otaño v. Vélez, supra. Véase, además, Liquilux Gas Corp. v. Berríos, Zaragoza, 138 D.P.R. 850 (1995). Así, por ejemplo, en Fed. Pesc. Playa Picúas v. U.S. Inds., Inc., 135 D.P.R. 303, 316 (1994), expresamos que los notarios que autorizan escrituras pueden comparecer pos-teriormente en representación de uno de los otorgantes siempre y cuando todas las partes otorgantes estén en el mismo lado del pleito.
Es norma reiterada que un tribunal, en el ejercicio de su poder inherente, puede descalificar a un abogado que in-cumpla con su deber de evitar hasta la apariencia de que representa intereses encontrados con los de su cliente. *215Cabe señalar que el conflicto de intereses que obliga al abogado a renunciar a la representación legal del cliente no tiene que quedar establecido claramente; basta con que el conflicto sea potencial. Así, pues, resulta innecesario aportar prueba sobre una violación ética ya que en caso de duda la mera apariencia de impropiedad podrá dar paso a la descalificación. Fed. Pesc. Playa Picúas v. U.S. Inds., Inc., supra. Véase, también, Otaño v. Vélez, supra.
Ahora bien, cuando la parte contraria es la que solicita la descalificación, entonces el tribunal debe dilucidar la pe-tición a la luz de los elementos siguientes: (i) si quien soli-cita la descalificación tiene legitimación activa para invo-carla, es decir, si demostró que la representación le causó perjuicio o ventaja indebida; (ii) la gravedad del conflicto de interés de que se trate; (iii) la complejidad del derecho o hechos pertinentes; (iv) la experiencia en dicho campo de los abogados involucrados; (v) la etapa de los procedimien-tos en que surja la controversia sobre descalificación y su posible efecto en cuanto a la resolución justa, rápida y eco-nómica del caso, y (iv) el fin de la descalificación, es decir, si está siendo utilizada para dilatar los procedimientos o para obtener alguna ventaja procesal. Liquilux Gas Corp. v. Berríos, Zaragoza, supra. Junto a estos factores, el tribunal debe sopesar, además, el derecho que tiene todo ciu-dadano de escoger libremente al abogado que lo represente. Otaño v. Vélez, supra. Véase, además, Sánchez Acevedo v. E.L.A., 125 D.P.R. 432, 438 (1990).
En el caso de autos la descalificación la solicitó la parte contraria, es decir, la demandante peticionaria, señora Córdova Ramos. Conforme a la normativa expuesta, es for-zoso concluir que de los documentos y argumentos esboza-dos por ésta, no surge la existencia de un conflicto real; ni siquiera existe algún conflicto potencial o aparente que haga necesaria la descalificación del licenciado Fernández Quiñones como representante legal de los recurridos. Ha*216ber representado a la recurrida Fernández Chaves en la causa criminal ya concluida y en la querella ante el Tribunal Supremo no representa conflicto alguno real o apa-rente con relación a los demás recurridos en la acción civil actual de la cual Fernández Chaves también es parte. Por las razones antes expuestas entendemos que el segundo error señalado no se cometió.
VI
En el último señalamiento la señora Córdova Ramos alegó que el Tribunal de Circuito violó su derecho al debido proceso de ley al considerar los méritos de la moción de desestimación y/o sentencia sumaria de los demandados recurridos, pues ésta aún no había sido atendida por el tribunal de instancia. Argüyó que el foro de instancia es-taba impedido de resolver dicha moción hasta tanto no dilucidara la solicitud de descalificación del representante legal de los demandados. Adujo que fue por esta razón que en la resolución que emitiera declaró sin lugar la moción para suplementar la desestimación y/o sentencia sumaria, y no la moción de desestimación y/o sentencia sumaria. El error señalado no se cometió.
Es cierto que la resolución del tribunal de instancia, y de la cual recurrieron los demandados recurridos al Tribunal de Circuito, se refiere a la moción para suplementar la desestimación y/o sentencia sumaria, y no a la moción de desestimación y/o sentencia sumaria en sí. Sin embargo, de una lectura de la moción suplementaria se desprende con meridiana claridad, que en dicha moción, los recurridos, luego de examinar la segunda demanda enmendada, reite-raron las expresiones originales plasmadas en la moción de desestimación y/o sentencia sumaria. Por consiguiente, al declarar sin lugar la moción para suplementar la desesti-mación y/o sentencia sumaria el tribunal estaba, como *217cuestión de hecho, denegando la moción de desestimación y/o sentencia sumaria. Según estas circunstancias, nada impedía que los recurridos solicitaran del Tribunal de Cir-cuito la revisión de dicha solicitud de desestimación y/o sentencia sumaria. Tampoco se le privó de un debido pro-ceso de ley.
Cabe señalar, además, que la señora Córdova Ramos sí tuvo la oportunidad de expresarse en cuanto a la moción de desestimación y/o sentencia sumaria. Incluso el foro de ins-tancia le concedió una prórroga para que la refutara. Sin embargo, como señaló en su escrito, no presentó oposición alguna porque entendió que debía esperar a que el foro de instancia resolviera la moción de descalificación. En otras palabras, no cumplió con la orden que emitiera dicho foro. Siendo única responsable de su actuación, ahora no puede alegar que no tuvo oportunidad de refutar la moción de desestimación.
Ahora bien, es una norma procesal reconocida que en una moción una parte puede solicitar uno o más remedios al amparo de una o más de las reglas procesales. En el caso de autos los recurridos solicitaron, en una sola moción y con relación a las distintas causas de acción reclamadas en la demanda, los remedios de desestimación y la sentencia sumaria. Pasemos ahora a analizar en primera instancia la figura procesal de la sentencia sumaria.
Sabido es que el mecanismo de sentencia sumaria es un instrumento procesal valioso para que en situaciones apro-piadas se dicte sentencia sin necesidad de celebrar una vista. Véase Consejo Tit. C. Parkside v. MGIC Fin. Corp., 128 D.P.R. 538, 548-549, (1991). El tribunal tiene discre-ción para dictar sentencia a favor de cualesquiera de las partes, cuando de los documentos no controvertidos que se acompañaron con la solicitud surge que no existe disputa de hechos que haya de ser dirimida en juicio, y que sólo resta aplicar el derecho. Soto v. Rivera, 144 D.P.R. 500 *218(1997). Es a la parte promovente a la que le corresponde, en primera instancia, demostrar que no hay controversia real sustancial en cuanto a ningún hecho material y que como cuestión de derecho procede dictarse la sentencia su-maria a su favor. Soto v. Rivera, supra. La parte opositora, si quiere defenderse, tiene entonces que poner en contro-versia los hechos presentados por la parte promovente. Como regla general, para derrotar una moción de senten-cia sumaria, no basta con presentar meras alegaciones, hay que presentar contradeclaraciones juradas y documen-tos que creen una genuina controversia sobre los hechos materiales sustanciales. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997). Véase, además, Soto v. Rivera, supra. La sentencia sumaria sólo debe concederse cuando no hay una genuina controversia sobre los hechos materiales y el tribunal se convence de que tiene ante sí la verdad de todos los hechos pertinentes. Cualquier duda so-bre la existencia de una controversia sobre los hechos ma-teriales, debe resolverse contra la parte promovente. Audiovisual Lang. v. Sist. Est. Natal Hnos., supra. Así, pues, tomando en consideración que la sentencia sumaria es un remedio de carácter discrecional, “[é\l sabio discernimiento es el principio rector para su uso porque, mal utilizada, puede prestarse para despojar a un litigante de ‘su día en corte’, principio elemental del debido proceso de ley”. (Énfasis suplido.) Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613, 617 (1990).
A tenor con los principios esbozados, pasemos ahora a evaluar la determinación del Tribunal de Circuito.
Como ya expresáramos, la demanda presentada en este caso fue dividida en cuatro (4) causas de acción. Los recu-rridos presentaron a su vez, una moción de desestimación y/o sentencia sumaria acompañada de una serie de docu-mentos para refutar algunas de las alegaciones de la se-ñora Córdova Ramos. Después de evaluar los documentos *219que acompañó la parte recurrida, el Tribunal de Circuito determinó lo siguiente.
En cuanto a la causa de acción fundamentada en el ale-gado despido injustificado, determinó que ésta sólo proce-día contra las recurridas Caribbean y Metro, ya que eran las únicas patronas de la señora Córdova Ramos. Procedía, pues, en derecho dictar sentencia sumaria desestimatoria en cuanto a los demás recurridos; el señor Larín Herrera y la licenciada Fernández Chaves.
De los documentos que obran en autos, en específico de la declaración jurada del señor Larín Herrera y la carta de despido de la señora Córdova Ramos de 26 de agosto de 1996, se desprende con razonable certeza que, en efecto, la señora Córdova Ramos fue contratada sólo por las compa-ñías Caribbean y Metro y que éstas, a su vez, eran sus únicas patronas. El señor Larín Herrera figura como pre-sidente de la Junta de Directores de dichas corporaciones; además, de los documentos presentados no surge que éste haya sido patrono de la demandante peticionaria. En vir-tud de la legislación laboral vigente,(12) la cual sólo le fija responsabilidad al patrono del empleado, procedía desesti-mar la acción de despido injustificado instada contra el señor Larín Herrera.(13) Esta acción tampoco procedía contra la licenciada Fernández Chaves, ya que ésta era sólo la asesora legal de una de las compañías.
*220En cuanto a la acción presentada por la demandante peticionaria mediante la cual alegó haber sido despedida ilegalmente por defender sus derechos, ésta también surge al amparo de los remedios que ofrece la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. see. 185 et seq., y, por lo tanto, procede en contra del patrono exclusivamente. Como correctamente determinó el Tribunal de Circuito, dicha acción debe consolidarse con la de despido injustificado, y desestimarla en cuanto al señor Larín Herrera y la licenciada Fernández Chaves.
En lo que respecta a la acción de libelo contra la licen-ciada Fernández Chaves y el señor Larín Herrera, y a la acción de daños y perjuicios presentada contra todos los recurridos, el análisis que debemos hacer es el que corres-ponde a una moción de desestimación, ya que no se presen-taron documentos para avalar todas las alegaciones mate-riales con respecto a esta causa de acción.
Es harto conocido en nuestro ordenamiento procesal moderno que las alegaciones hechas en una demanda de-berán ser sucintas y sencillas. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996). Éstas tienen como fin primordial bosquejar a grandes rasgos las reclamaciones de forma tal que el demandado quede informado de la na-turaleza general de las contenciones en su contra y pueda comparecer a defenderse si así lo desea. Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829, 836 (1992); Agosto v. Mun. de Río Grande, 143 D.P.R. 174 (1997). Véase, además, Meléndez v. El Vocero de Puerto Rico, 144 D.P.R. 389 (1997).(14)
Al considerar una moción para desestimar una de-*221manda por insuficiencia de las alegaciones, hay que exami-nar los hechos alegados en la demanda de la manera más favorable a la solicitud del demandante. Agosto v. Mun. de Río Grande, supra. Los tribunales están obligados a dar por ciertas todas la alegaciones fácticas de la demanda. El promovente de la moción de desestimación tiene que de-mostrar que la demanda no expone una reclamación que justifique la concesión de un remedio. Más importante aún, la demanda no debe ser desestimada a menos que se des-prenda con toda certeza que el demandante no tiene reme-dio a derecho alguno bajo cualquier estado de hechos que puedan ser probados en apoyo de su reclamación. Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497, 505 (1994).(15)
Así, pues, para poder determinar si se justificaba la des-estimación de la demanda en cuanto a la reclamación por libelo contra la licenciada Fernández Chaves y el señor Larín Herrera y la acción por daños y perjuicios contra todos los recurridos, es necesario examinar cada una de éstas a la luz de los preceptos antes expuestos.
El Tribunal de Circuito resolvió que no se configuró el libelo, ya que el incidente acontecido no fue publicado a tercera persona. Añadió que las alegaciones de difamación sólo podrían esgrimirse contra la recurrida Fernández Chaves, ya que nada había en autos de lo cual se pudiera inferir que algún otro de los recurridos efectuara manifes-taciones contra la señora Córdova Ramos.
La See. 2 del Código de Enjuiciamiento Civil, 32 L.RR.A. see. 3142, en lo aquí pertinente, define el concepto libelo como:
*222...la difamación maliciosa que públicamente se hace en contra de una persona, por escrito, impreso, signo, retrato, figura, efigie u otro medio mecánico de publicación, tendente a exponer a dicha persona al odio del pueblo o a su desprecio, o a privarle del beneficio de la confianza pública y trato social, o a perjudi-carle en sus negocios; o de otro modo desacreditarle, menospre-ciarle o deshonrarle, o cualquiera difamación maliciosa publi-cada, como antes se ha dicho, con la intención de denigrar o deprimir la memoria de un muerto y desacreditar o provocar a los parientes y amigos sobrevivientes. (Énfasis suplido.)
La disposición transcrita claramente establece que para que prospere una reclamación por libelo, la parte perjudi-cada tiene que establecer prima facie que las expresiones difamatorias fueron comunicadas a terceras personas por algún medio mecánico de publicación.
Cónsono con lo anterior, también hemos resuelto que una acción de libelo puede ser desestimada, por insufi-ciente, si de las alegaciones no surge el elemento de publicación. Véase Acevedo v. Western Digital Caribe, Inc., 140 D.P.R. 464 (1996).
De las alegaciones de la demanda surge que la licen-ciada Fernández Chaves entró de forma violenta en la re-cepción del edificio donde ubicaban las oficinas de la se-ñora Córdova Ramos y acto seguido comenzó a vociferar improperios y palabras soeces, frente a todos los presentes y empleados.
Como podemos apreciar, de las alegaciones de la señora Córdova Ramos, no surge ni remotamente el elemento de publicación para poder inferir que se ha configurado una causa de acción por libelo. Es de notar que las alegadas expresiones desafortunadas no fueron comunicadas a ter-ceras personas mediante algún medio mecánico de publica-ción, según requiere la See. 2 del Código de Enjuiciamiento Civil, supra. En virtud de ello es forzoso concluir que no se configuró una reclamación por libelo contra la licenciada Fernández Chaves ni contra el señor Larín Herrera.
No obstante lo anterior, atendiendo de la manera más favorable las alegaciones de la demanda y ante la ausencia *223del requisito de publicación, las alegadas expresiones de la licenciada Fernández Chaves, podría dar base a una acción por calumnia. (16)
Finalmente, en lo que respecta a la acción por daños y perjuicios, el Tribunal de Circuito dispuso que sólo proce-día contra la licenciada Fernández Chavez. Excluyó a las compañías por entender que el único remedio que tenía la señora Córdova Ramos era el que provee las leyes laborales. Sobre el señor Larín Herrera expresó que no procedía la acción por daños y perjuicios en su carácter personal ya que, como ejecutivo corporativo de ambas com-pañías, tanto él como Caribbean y Metro eran la misma persona.
Respecto a las compañías recurridas y a la licenciada Fernández Chaves no cabe duda de que el Tribunal de Cir-cuito resolvió correctamente.
Ahora bien, en cuanto al señor Larín Herrera, la señora Córdova Ramos alegó que pasado el incidente de agresión, la actuación de éste fue una de “hostigar, amenazar, e in-terferir con la defensa de [sus] derechos”. Al examinar es-tas alegaciones se puede inferir razonablemente que no son insuficientes para concluir que la señora Córdova Ramos no tiene remedio alguno en cuanto a la reclamación en contra del señor Larín Herrera. Así pues, ante la posibili-dad de una controversia bona fide en cuanto a si existe o no responsabilidad por parte de éste, no procede la desestima-ción de la acción. Véase Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272, 279 (1990). Es menester puntualizar que bajo ninguna circunstancia estamos pasando juicio so-bre la reclamación de daños y perjuicios contra el señor Larín Herrera.
*224VII
Por los fundamentos antes expuestos, contrario a lo re-suelto por la mayoría, expediríamos el recurso presentado a los únicos efectos de modificar la sentencia emitida por el Tribunal de Circuito para que esta refleje lo aquí expuesto y devolveríamos el caso al foro de instancia para que con-tinúe con los procedimientos.

 Conforme surge de la demanda, Caribbean Pulmonary Care, Inc. (en ade-lante Caribbean) y Metro Oxigen and Equipment, Inc. (en adelante Metro) son cor-poraciones organizadas al amparo de la Ley de Corporaciones de Puerto Rico. Sus oficinas principales están localizadas en Guaynabo y operan el negocio de renta y venta de equipo médico a pacientes privados y a pacientes de Medicare, entre otros. Por otra parte, de los documentos que obran en autos surge que el Sr. Ricardo Larín Herrera es el presidente y accionista principal de las compañías Caribbean y Metro. Surge, además, que la Leda. Fabiola Fernández Chaves fue la asesora legal de Caribbean desde el 25 de septiembre de 1992 hasta el 30 de octubre de 1995.


 Originalmente, la demanda fue presentada en el Tribunal de Primera Ins-tancia, Sala Superior de San Juan, a pesar de que las compañías demandadas tenían *203sus oficinas principales en Guaynabo. A iniciativa del propio tribunal, la acción fue trasladada al Tribunal de Primera Instancia, Sala Superior de Bayamón, por ser éste el foro competente para entender en el asunto. El 2 de octubre de 1996, la demanda fue enmendada a los fines de responsabilizar directamente a los demandados recu-rridos licenciada Fernández Chaves y señor Larín Herrera, por los alegados actos de agresión. A este último se le responsabilizó tanto en su carácter personal como en el de presidente y supervisor directo de la demandante peticionaria.
El 1ro de abril de 1997, conforme a las directrices del tribunal de instancia, la señora Córdova Ramos sometió una tercera demanda enmendada a los fines de se-parar las causas de acción en las que ésta fundamentaba su reclamación.
Para efectos de este caso, la demanda a la cual hacemos referencia es la enmen-dada por segunda vez a solicitud del tribunal de instancia.


 En la petición de certiorari ante nos, la señora Córdova Ramos expresó que no presentó escrito alguno ante el tribunal de instancia, porque entendió que debía esperar a que dicho tribunal resolviera, en primera instancia, la moción de descali-ficación que ésta presentara contra el licenciado Fernández Quiñones.


 Es de notar, sin embargo, que el Tribunal de Circuito expuso en su sentencia que la demandante peticionaria había presentado su alegato.


 Como podrá notarse y contrario a lo señalado por la mayoría, no se trata de un incidente interlocutorio sin importancia, sino de un asunto que podría disponer de una porción sustancial del caso, propiciando así una norma central de todo proceso: lograr que el tribunal imparta justicia de forma rápida y económica.


 En lo pertinente, dicho artículo dispone lo siguiente:
“Mediante auto de certiorari expedido a su discreción, de cualquier otra resolu-ción u orden dictada por el Tribunal de Primera Instancia, incluyendo el Tribunal de *208Distrito durante el proceso de su abolición. En estos casos, el recurso de certiorari se formalizará presentando una solicitud dentro de los treinta (30) días siguientes a la fecha de notificación de la resolución u orden. El término aquí dispuesto es de cum-plimiento estricto, excepto cuando mediaren circunstancias especiales debidamente sustentadas en la petición de certiorari.” (Énfasis suplido.) 4 L.P.R.A. sec. 22k(f).


 Entre los documentos ausentes figuraban: los utilizados para apoyar la mo-ción de desestimación y/o sentencia sumaria; moción solicitando la descalificación de representación legal y sus apéndices; moción reiterando la solicitud de descalifica-ción de abogado de los recurridos; copia de la demanda enmendada presentada el 1ro de abril de 1997; copia de la minuta sobre los procedimientos que se habrían de seguir emitida por el tribunal de instancia el 12 de marzo de 1997; copia de la moción para suplementar moción de desestimación y/o sentencia sumaria presentada por los recurridos, y las copias de las dos (2) órdenes y sus notificaciones emitidas por el tribunal de instancia en tomo a la descalificación del representante legal de los recurridos, y a la moción para suplementar la moción de desestimación y/o sentencia sumaria.


 Palabras de la Juez Asociada del Tribunal Supremo, Hon. Miriam Naveira de Rodón, en la conferencia que diera a los jueces de instancia y apelativos del país sobre los cambios recientes de la Ley de la Judicatura citadas con aprobación en Soc. de Gananciales v. García Robles, 142 D.P.R. 241, 257 (1997).


 En dicho caso resolvimos que el Tribunal de Circuito incurrió en un abuso de discreción al desestimar un recurso de apelación en un caso civil por el apelante no haber presentado oportunamente un exposición narrativa de la prueba a pesar de que los señalamientos de error, hechos por él, iban dirigidos a impugnar la aprecia-ción de la prueba testifical que había reabzado el tribunal de instancia. También idicamos que antes de proceder con la sanción drástica de la desestimación, el tribunal debió ordenar la preparación de la exposición narrativa de la prueba que esti-maba necesaria para ejercer su función revisora.


 Véase, también, Arriaga v. F.S.E., supra. En este caso resolvimos que el Tribunal de Circuito debe denegar un recurso de certiorari al haber incumplido la parte peticionaria con el requisito de estricto cumplimiento establecido en la Regla 33(A) del Reglamento de ese tribunal, 4 L.P.R.A. Ap. XXII-A, de notificar con copia del recurso a la sala correspondiente del Tribunal de Primera Instancia dentro de las cuarenta y ocho (48) horas siguientes a la presentación del recurso, sin el peticiona-rio haber demostrado cabalmente la justa causa para el incumplimiento.


 Para propósitos de la discusión invertiremos el orden de los restantes erro-res que expuso la demandante peticionaria en el recurso ante nos.


 Véanse: Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. see. 185 et seq.; Ley de Salario Mínimo de Puerto Rico, Ley Núm. 96 de 26 de junio de 1956, según enmendada, 29 L.P.R.A. see. 245 et seq.


 Cabe señalar que nada hay en las alegaciones ni en los documentos presen-tados, que remotamente sugiera que estamos ante un caso en el que proceda desco-rrer el velo corporativo. Sabido es que el peso de la prueba, para descorrer el velo corporativo, recae en la parte que propone la imposición de responsabilidad individual a los accionistas y corresponde al tribunal luego de apreciar la prueba, si pro-cede el levantamiento del velo corporativo. El mero hecho de que una persona sea el único accionista de una corporación no autoriza la imposición de responsabilidad individual. D.A.Co. v. Alturas Fl. Dev. Corp. y otro, 132 D.P.R. 905, 924 (1993). Véanse, además; Fleming v. Toa Alta Develop. Corp., 96 D.P.R. 240, 243 (1968); South P.R. Sugar Corp. v. Junta Azucarera, 88 D.P.R. 43, 56 (1963); J.E. Candal & Co. v. Rivera, 86 D.P.R. 508, 512-513 (1962).


 Sobre este particular en Conley v. Gibson, 355 U.S. 41, 47 (1957), el Tribunal Supremo federal expresó:
“... the Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon which he base his claim, lb the contrary, all the Rules require is ‘a short and plain statement of the claim’ that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rest”.


 Véase, además, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S. 738, 746 (1996). En este caso el Tribunal Supremo federal resolvió, que: “ ‘a complaint should not be dismissed for failure to state a claim unless it appears beyond, doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief (Énfasis suplido.) íd., citando a Conley v. Gibson, supra, págs. 47-48.


 La calumnia es definida como:
"... la publicación falsa o ilegal, que no sea un libelo, y que impute a una persona la comisión de un hecho constitutivo de delito, o tienda directamente a perju-dicarle con relación a su oficina, profesión, comercio o negocios, o que, como conse-cuencia natural, le cause daños reales y efectivos.” 32 L.P.R.A. see. 3143.